Citation Nr: 1444706	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  08-26 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for bilateral pes planus, and assigned a 10 percent disability rating, effective July 8, 2003.  The Veteran timely perfected an appeal of the assigned disability rating.

In January 2010, the Board denied entitlement to an initial evaluation in excess of 10 percent for bilateral pes planus. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2011, the Court granted a Joint Motion for Remand, and remanded this claim to the Board for further proceedings consistent therewith.  In September 2011, the Board remanded this claim for additional development. 

In January 2012, the VA increased the initial rating for bilateral pes planus from 10 percent to 30 percent, effective July 8, 2003.  However, as that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  In December 2012, the Board remanded the matter again for additional development.  Unfortunately, there has not been substantial compliance with the mandates of the remand and further development is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran's attorney filed a claim for total disability rating based upon individual unemployability (TDIU) due to his service-connected disabilities, including bilateral pes planus, coronary artery disease, diabetes, peripheral neuropathy of the right and left lower extremities, and hypertension.  The RO is currently collecting evidence and working on the Veteran's TDIU claim and sent notice to that effect to the Veteran in September 2014.  Therefore, the Board does not currently have jurisdiction over the issue of entitlement to TDIU.

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with this appeal.  The electronic file contains additional relevant VA treatment records pertaining to the claim and the April 2014 VA examination report.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to an initial disability rating of at least 50 percent for his service-connected bilateral pes planus disability.  In the March 2011 Joint Motion for Remand, the parties found that the Board failed to provide adequate reasons and bases for its denial of an initial rating in excess of 10 percent for bilateral pes planus because the Board did not address the criteria for a 50 percent rating as provided in 38 C.F.R. § 4.71a, Diagnostic Code 5276.  See Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009).  The parties also noted that the Board's denial of an initial evaluation in excess of 10 percent did not take complaints of foot numbness after exertion into consideration.

In September 2011, the Board remanded this claim for additional development in effort to comply with the Joint Motion. In pertinent part, the remand noted that it was unclear whether the Veteran's complaints of bilateral foot pain and numbness and any associated decrease in functionality of his bilateral feet was related to his service-connected pes planus, or to plantar fasciitis that was diagnosed during the October 2007 VA foot examination.

In December 2011, the Veteran underwent a VA foot examination as directed.  The only foot disability diagnosed was pes planus.  The examination report indicated that "there were no other pertinent...complications, conditions,... related to pes planus."  The Board found the opinion inadequate and that it was necessary to obtain an addendum opinion to address the Veteran's complaints of bilateral foot numbness with exertion and the likely etiology of such complaints.  Clarification was also needed as to whether the Veteran has current diagnoses of bilateral plantar fasciitis and hallux valgus deformities as noted in prior treatment records and the October 2007 examination report, and if so, whether such diagnoses are due to service or service-connected pes planus.  Clarification was also needed as to the likely etiology of foot weakness found on examination in December 2011 followed by notation that the Veteran also had been diagnosed with bilateral peripheral neuropathy of the lower extremities.

The Veteran underwent a third examination in April 2014.  Again, the pes planus diagnosis was confirmed.  The examiner concluded that there was "moderate pes planus."  The examiner also indicated that the Veteran has bilateral weak foot, which "can be related to diabetic neuropathy and aging affects."  This opinion is not adequate to determine whether the Veteran's complaints of numbness are related to his pes planus or his peripheral neuropathy.  It is still unclear to the Board whether the numbness is related or unrelated to the pes planus.  A medical opinion must contain a rationale the Board can use to base a decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) and Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The examiner also diagnosed mild Hallux valgus.  In the report, the examiner reports that Hallux valgus and plantar fasciitis were first diagnosed in 1966.  However, the examiner offers a confusing rationale regarding the Hallux valgus and plantar fasciitis.  He writes: "The claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness...Rationale: pes planus, hallus valgus appear to progress through normal course of disease state.  No symptomatology of plantar fasciitis at this time."  The Board finds that this discussion of Hallux valgus and plantar fasciitis does not adequately address the Board's prior remand.  The etiology of these two condition is unclear.  The Board notes that 1966 is during service.  It is also unclear why the examiner indicated 1966 as the date of diagnosis.



Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the April 2014 VA examiner, if possible.  If the examiner is unavailable, an opinion should be obtained from another qualified VA physician.  The claims folder, to include any relevant records contained in Virtual VA, and a copy of this REMAND must be made available to the examiner.

The examiner should indicate whether the Veteran has, in addition to bilateral pes planus, any current foot diagnosis, including hallux valgus and plantar fasciitis.

If so, the examiner should opine as to each additional foot disability, whether it is at least as likely as not (i.e. at least 50 percent chance or greater) that the disability had its onset in service or was otherwise caused or aggravated (worsened beyond the normal course and scope of the disability) by the Veteran's active military service, or caused or aggravated by his service-connected pes planus.

The examiner should also discuss the Veteran's complaints of foot numbness and the finding of weakness in the April 2014 examination and opine as to whether such complaint and finding are related to bilateral pes planus or any additional foot disability found to have had its onset during or to otherwise be related to service or service-connected pes planus, or to service-connected diabetic peripheral neuropathy of the lower extremities.

The examiner should indicate whether the pes planus is moderate, severe or pronounced.  If the finding of weakness noted during examination the April 2014 and/or complaints of numbness of the bilateral feet upon exertion are found to be unrelated to pes planus, such complaints and findings should not be considered by the examiner in his/her determination of the severity of the Veteran's pes planus disability.

The examiner must provide the reasons and bases for any medical opinions given.  If the examiner is unable to provide any of the requested opinions that fact must be stated and the reasons why explained.

If the examiner determines that examination of the Veteran is necessary prior to rendering the requested opinions, this should be accomplished.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issue.  If the benefit sought on appeal remains denied, the AOJ must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



